Interim Decision #1758

MATITIZ OF TUCKER

In Deportation Proceedings
A-17455405

Decided by Board July 25, 1967
Respondent, who after arrival in tue United States was not employed as a maid
or domestic for which employment she had been issued prior to entry a labor
certification under section 212(a) (14), Immigration and Nationality Act, as
amended, but. who obtained immediate employment as a sewing machine
operator, the type Or work sne was doing before arrival, is deportable under
section 241(a) (1) of the Act as one excludable at entry for lack of a valid
labor certification.
()seam:

Order: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1)]—Excludable
at time of entry—No due certification by Secretary of
Labor as required by section 212(a) (14) of the Act.

The special inquiry officer in a decision dated April 26, 1967 found
the respondent subject to deportation on the charge designated above
but granted her application requesting that she be permitted to depart
voluntarily from the United States in lieu of deportation and directed
that if she failed to depart within the time and under the conditions
set by the District Director, the privilege of voluntary departure be
withdrawn and she be deported 'from the United States to Jamaica,
West Indies,-the country of her nativity and citizenship, on the charge
set forth in the order to show cause. The case has been certified to the
Board for final decision in accordance with the applicable regulations. The respondent, a 37-year-old married female, native and citizen of Jamaica, West Indies, has resided continuously in the United
States since her admission for permanent residence at Miami, Florida
on December 11, 1966, at which time she had in her possession and
presented for inspection special immigrant visa, classification SA-1,
issued in her name by the United States Vice Consul at Kingston,
Jamaica on November 25, 1966 valid until March 24, 1967. The visa
bears the notation that the respondent was in possession of valid Passport No. 21517 issued in her name by the Minister of External Affairs

328

Interim Decision #1758
in Kingston, Jamaica, the validity of said passport expiring on
May 20,1968.
Deportation proceedings were instituted against the respondent on
April 5, 1967. A hearing in deportation proceedings was held at Boston,
Massachusetts on April 26, 1967 at which time the respondent was advised of her right to be represented by counsel or other person of her
Choice. When asked what she wished to do she replied, "I would like
to continue with the hearing." The special inquiry officer then inquired
if she desired to proceed without a lawyer and she replied, "Yes."
(p. 1) The respondent admitted the truth of the eight allegations set
forth in the order to show cause. On examination of the record we find
the respondent was admitted to the United States for permanent residence as a special immigrant, born in an independent country of the
Western Hemisphere; that she was in possession of a labor certification attached to an immigrant visa issued by a lawful representative
of the United States Secretary of Labor certifying her for employment in the home of one Mrs. Bernard H. Cole in Newton Center,
Massachusetts. The respondent since her admission to the United
States on December 11, 1986 has never been employed in the home of
Mrs. Bernard H. Cole. The record shows that since December 19,
1966 she has been gainfully employed as a. sewing machine operator
by G. T., Inc. in Roxbury, Massachusetts at a salary of $70 per week.
The record reflects that the Secretary of Labor or his authorized delegate has never accorded the respondent a labor certification for employment as a sewing machine operator in the United States.
The respondent in her application for alien employment certification (Part I—Statement of Qualifications of Alien (ES-275A)) certified on January 24, 1966 she was living with her husband in Jamaica.,
West Indies; that she was seeking employment as a stitcher or telephone operator. The respondent in describing her qualifications and
skills declared that she had been issued a. telephone operating certificate and was also proficient in the use of a sewing machine. She certified she was then employed by Aly's Ltd., R. Hanna and Sons Ltd. in
Kingston, Jamaica, West Indies; that she was then employed as a
stitcher and had been so employed since 1965. Mrs. Bernard Cole in
her application for alien employment certification (Part II—Job Offer
for Alien Employment (ES-575B)) which was subscribed and sworn
to by her on April 21, 1966 stated she was a homemaker living in Newton Center, Massachusetts. The affiant in answering question 7 of Part
II of Application for Alien Employment Certification deposed that
the respondent would work at her address in Newton Center, Massachusetts; that the employment offered was neither seasonal nor temporary. Mrs. Cole further deposed she was seeking the respondent's serv-

329

Interim. Decision #1758
ices to fill an existing vacancy in her home and that she expected to
employ the respondent indefinitely. Mrs. Cole in answering question
20 of the above application for alien employment certification stated
that she intended to file a petition (Form 1-140) with the Immigration and Naturalization Service for admission of the alien as a preference immigrant.; that the nature of the job offered the respondent was
general maid and she would receive a weekly stipend of $45 for a daily
work schedule of eight hours.
The respondent in executing Foreign Service Form-510 in connection with her application for an immigrant visa and alien registration
which was subscribed and sworn to by her before the United States
Consular officer at Kingston, Jamaica on November 25, 1966, deposed
her present occupation was a dressmaker and telephone operator; that
her purpose in coming to the United States was to be a companion to
her aunt, one Mrs. Christine Anderson, a widow living alone at 17
Kensington Street, Roxbury, Massachusetts_ The respondent further
deposed that her final address in the United States would be 17 Kensington Street, Roxbury, Massachusetts. The respondent declared she
had previously been in the United States as a nonimmigrant visitor
from November 1961 until May 4, 1962 and from July 1963 to August
7, 1964; that on the latter occasion her husband was also admitted to
the United States with her as a nonimmigrant visitor. The alien employment certification subscribed and sworn to and submitted for
consideration by Mrs. BernardIl. Cole on April 21, 1966, was certified
by an authorized represontative of the United States Department of
Labor on June 8, 1066. The respondent did not apply for an immigrant

visa with which to enter the United States until November 25, 1966.
The record clearly shows that the respondent was never employed in
the household of Mrs. Bernard H. Cole after admission to the United
States on December 11, 1966.
The respondent in an affidavit subscribed and sworn to before an
officer of the Service at Boston, Massachusetts on March 29, 1967
deposed that she obtained a work certification and clearance to work
for Mrs. Bernard H. Cole, 138 Cedar Street, Newton Center, Massachusetts; that after admission to the United States for permanent
residence on December 11, 1966 she went to the home of Mrs. Cole on
Saturday, December 17, 1966 at which time Mrs. Cole advised her that
she had a girl from Haiti and did not have any immediate use for the
respondent's services. The respondent declared that Mrs. Cole said she
could possibly place the respondent in the home of a friend of hers at
a salary of $45 per week. On the following day, Sunday, December 18,
1966, the respondent examined the Sunday newspapers looking for a
position and on December 19, 1966 she obtained employment as a sew-

330

Interim Decision #1758
ing machine operator at the G & T, Inc. in Boston, Massachusetts at a
salary of $70 per week. In this connection it is noted that the respondent in her application for alien employment certification (Part II)
certified on January 24, 1966 that she was then employed as a stitcher
and machine operator by a company in Kingston, Jamaica. The evidence establishing that the respondent is subject to deportation under
the provisions of section 241(a) (1) of the Immigration and Nationality Act, in that, at the time of entry she was within one or more of
the classes of aliens excludable by the law existing at the time of such
entry, to wit, aliens who are seeking to enter the United States for the
purpose of performing skilled or unskilled labor and in whose cases
the Secretary of Labor has not made a certification as provided in section 232 (a) (14) of the Immigration and Nationality Ant, as amended,
is clear, unequivocal and convincing. The respondent is subject to
deportation on the charge designated above.
In the instant case the respondent after arrival in the United States
on December 11, 1966 was not employed as a maid or domestic for
which she was granted a certification by the United States Secretary
of Labor on June 8, 1966. One week after her arrival in the United
States on December 11, 1966, the respondent appeared at the home of
her prospective employer, Mrs. Bernard H. Cole, at 138 Cedar Street,
Newton Center, Massachusetts at which time Mrs. Cole informed her
that she had no need for her services. 1
Upon full consideration of all the evidence present in this record,
the decision of the special inquiry officer will be affirmed. For the
reasons hereinbefore set forth, the following order will be entered.

ORDER: It is ordered that the order entered by the special inquiry
officer on April 26, 1967 granting the respondent permission to depart
voluntarily from the United States under such conditions as may be
imposed by the District Director and further ordering that she be
deported to Jamaica, West Indies on the charge contained in the
order to show cause if she fails to depart when and as required, be
and the same is hereby approved.
Mrs. Bernard-8. Celle in an affidavit subscribed and sworn to before an officer of the Service on April 17, 1967 deposed that she had made five or six applications for alien employment certification. Mrs. Cole stated she did not require
the services of the five or six domestics for whom she submitted applications
foi labor emPloyMent certification but that she executed these applications to
help the aliens and her friends who needed domestic help. Mrs. Cole deposed that
she was never interested in having the respondent herein as an employee
(p. 8, Ex. 4) .

851--664-69---23

